Filed 7/10/13 P. v. Risinger CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C073141

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036012)

         v.

MAX VAN RISINGER III,

                   Defendant and Appellant.




         On March 25, 2012, Butte County Police Officer Stephen Dyke responded to a
report of “a domestic violence situation” at an apartment in Chico, California.
         At the apartment, Officer Dyke spoke with S. P. S. P. told Officer Dyke that
earlier that night she and defendant argued. The argument became physical. S. P.
attempted to get away from defendant but was unsuccessful and defendant punched her in
the face with a closed fist. According to S. P., when defendant punched her, she lost
consciousness and fell to the ground. People heard S. P. screaming for help; they went
outside and saw defendant walking away from the victim who was on the ground just in
front of her apartment door.




                                                             1
       Officer Dyke saw that S. P. had “abrasions” on the palms of her hands and two
scratches on her right arm. When defendant was arrested two days later, the arresting
officer saw a bruise on the victim’s face. The victim dismissed the bruise on her face as
excess make up.
       Defendant was charged with inflicting corporal injury on a cohabitant, spouse, or
child’s parent. It was further alleged that defendant was previously convicted of battery
resulting in serious bodily injury and previously served a term in prison. Defendant pled
guilty to the current charge and admitted both enhancement allegations.
       Defendant was sentenced to an aggregate term of five years in state prison. He
was ordered to pay various fines and fees and was awarded 173 days of custody credit
(87 actual and 86 conduct). Defendant appeals without a certificate of probable cause.
       Counsel filed an opening brief setting forth the facts of the case and asking this
court to review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing the opening brief. More
than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed


                                                    ROBIE         , J.

We concur:


      RAYE          , P. J.


      NICHOLSON          , J.


                                             2